NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DANNY BASTO, DOC #R11492,                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-856
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )


Opinion filed August 7, 2019.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

W. Charles Fletcher, Jacksonville, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.